Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks pages 6-9, filed 30 June 2022, with respect to claims 1, 14, and 16 have been fully considered and are persuasive.  The rejection of claims 1-12 and 14 has been withdrawn. 

Allowable Subject Matter
Claims 1-12, 14, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the image decoding method of independent claim 1, the image encoding method of independent claim 14, and the non-transitory computer-readable medium of independent claim 16.  
The prior art is particularly deficient regarding identifying a prediction mode of a current block; identifying whether an intra prediction mode of the current block is an MIP (matrix- based intra prediction) mode, based on the prediction mode of the current block being the intra prediction mode; determining a candidate intra prediction mode for the current block, based on a prediction mode of a neighboring block located around the current block, based on the intra prediction mode of the current block not being the MIP mode; generating a candidate intra prediction mode list of the current block based on the candidate intra prediction mode; and determining the intra prediction mode of the current block based on the candidate intra prediction mode list, wherein the candidate intra prediction mode is determined to be a predetermined intra prediction mode, based on the prediction mode of the neighboring block being an MIP mode, as recited by claim 1.
The prior art is particularly deficient regarding identifying a prediction mode of a current block; identifying whether an intra prediction mode of the current block is an MIP (matrix- based intra prediction) mode, based on the prediction mode of the current block being the intra prediction mode; determining a candidate intra prediction mode, based on a prediction mode of a neighboring block located around the current block, based on the intra prediction mode of the current block not being the MIP mode; generating a candidate intra prediction mode list of the current block based on the candidate intra prediction mode; and encoding an intra prediction mode indicator specifying the intra prediction mode of the current block based on the candidate intra prediction mode list, wherein the candidate intra prediction mode is determined to be a predetermined intra prediction mode, based on the prediction mode of the neighboring block being an MIP mode, as recited by claims 14 and 16.
Claims 2-12 are dependent upon claim 1, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482